Citation Nr: 0805505	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  07-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to June 1967.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision by the Newark RO.  In September 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
file.  At the hearing the veteran was granted an abeyance 
period for the submission of additional evidence.

The matters of entitlement to service connection for PTSD and 
bilateral hearing loss are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

On September 12, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant of his intent to withdraw his appeal of the 
denial of service connection for diabetes mellitus, Type 2; 
there is no question of fact or law in these matters 
remaining before the Board.


CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking service 
connection for diabetes mellitus, Type 2; the Board has no 
further jurisdiction in this matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. § 20.204 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal of service connection for 
diabetes mellitus, Type 2, no further discussion of the 
impact of the VCAA on these matters is necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

At the September 2007 Travel Board hearing, the veteran 
confirmed, on the record, that he was withdrawing his appeal 
seeking service connection for diabetes mellitus, Type 2.  
Hence, there is no allegation of error of fact or law for 
appellate consideration as to this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
this matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for diabetes mellitus, 
Type 2 is dismissed.




REMAND

Additional evidence was received during the abeyance period 
granted at the Travel Board hearing.  Although it was 
indicated on behalf of the veteran at the hearing that such 
evidence would be accompanied by a waiver of initial RO 
consideration, there was no waiver attached.  Regardless, as 
the Board has found that additional development is needed 
anyway, the RO will have initial opportunity to review the 
additional evidence received.   

A September 2005 letter from the Social Security 
Administration (SSA) reflects that the veteran applied for 
SSA disability benefits.  The record does not reflect whether 
such benefits have been awarded (or if determination has been 
made on the SSA claim).  Medical records considered in 
conjunction with a SSA disability benefits claim may contain 
pertinent information are constructively of record, and must 
be secured.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

An August 2005 private psychological evaluation report notes 
a diagnosis of PTSD, related, in part, to claimed inservice 
stressors, including the death of a roommate.  In a recent 
statement, the veteran indicated that his roommate, Airman 
Ashmore, died as a result of burns he sustained in a 
refueling accident.  He indicated that this occurred sometime 
in late 1966 or early 1967, and that the unit they were 
assigned to was the 2nd Ind, 4520 Supply Squadron (CB), 
Tactical Air Command.  It appears that he has provided 
sufficient information to allow for verification of this 
stressor event.  Another stressor he reported was that he had 
to remove the body of a Captain Mike Miller (of the United 
States Air Force Thunderbirds) from a helicopter.  This 
alleged stressor event appears to be one capable of 
verification with minimal additional information.  
Furthermore, the psychologist noted that the veteran had been 
hospitalized at Century Hospital (in 1986), Carrier Hospital 
(in 1992), St Barnabas Hospital (in 2004 and 2005), Lyons 
Hospital (in 2004 and 2005), and Montrose Hospital (in 2005).  
While the hospitalizations were due, in part, to the 
veteran's "long history of polysubstance abuse and social 
maladjustment," it is likely that they encompassed some 
psychiatric evaluations and treatment.  Records of such may 
contain information pertinent to the veteran's claim of 
service connection for PTSD, and should be obtained.
Finally with respect to PTSD, if any of the veteran's alleged 
stressors is verified, a psychiatric evaluation would be 
necessary to determine if he has PTSD based on such stressor.  

Regarding bilateral hearing loss disability, the veteran 
testified that he was exposed to aircraft noise in service, 
and that though he was provided ear plugs, they did not work.  
He recently submitted audiological evaluation reports that 
show he has bilateral hearing loss disability.  An 
audiological evaluation to determine the likely etiology of 
his hearing loss is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from SSA copies 
of its determination on the veteran's SSA 
disability claim as well as of the 
medical records considered in such 
determination.

2.  The veteran should be asked to 
provide any releases necessary, and the 
RO should secure for the record complete 
hospitalization records of the veteran's 
hospitalizations at the Century, Carrier, 
St. Barnabas, Lyons, and Montrose 
hospitals.  

3.  The veteran should be asked to 
provide further identifying information 
(i.e., as to the time of his roommate 
Airman's death and the date, location and 
circumstances of his removing a captain's 
body from a helicopter.  He should be 
advised that this information is critical 
to his claim.  If he does not provide 
sufficient information, he should be 
advised specifically of what information 
necessary for stressor verification is 
lacking.  If he provides sufficient 
detail, the RO should seek verification 
of the two stressor events (the death of 
his roommate airman and the veteran's 
participation in removal of a body from 
an aircraft).  

4.  The RO must make a specific 
determination as to whether or not the 
veteran was exposed to a stressor event 
in service.  If (and only if) a stressor 
event is found verified , the RO should 
arrange for the veteran to be examined by 
a psychiatrist to determine if he has 
PTSD based on such stressor event(s).  
The RO must advise the examiner of what 
stressor event(s) is/are considered 
verified, and should provide the 
veteran's claims file to the examiner for 
review.  Upon review of the claims file 
and evaluation of the veteran, the 
examiner should provide an opinion as to 
whether or not the veteran has a 
diagnosis of PTSD in accordance with DSM-
IV based on the verified stressor 
event(s).  The examiner must explain the 
rationale for all opinions given.

5.  The RO should arrange for the veteran 
to be scheduled for a VA audiological 
evaluation to determine the likely 
etiology of his bilateral hearing loss.  
The veteran's claims file must be 
reviewed by the audiologist in 
conjunction with the examination.  Based 
on review of the claims file, and 
evaluation of the veteran, the examiner 
should opine whether it is at least as 
likely as not (50% or better probability) 
that the veteran's bilateral hearing loss 
disability is related to his service to 
include noise exposure therein.  The 
examiner must explain the rationale for 
the opinion.. 

6.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


